 

CORINDUS VASCULAR ROBOTICS, INC. 8-K [cvrs-8k_080719.htm]

 

Exhibit 10.3

 

 

August 7, 2019

 

Mark Toland

c/o Corindus Vascular Robotics, Inc.

309 Waverley Oaks Road, Suite 105

Waltham, MA 02452

 



Re: Transaction Bonus

 







 

Dear Mark:

 

Reference is made to that certain Agreement and Plan of Merger (the “Merger
Agreement”), by and among Siemens Medical Solutions USA, Inc. (“Parent”), Corpus
Merger, Inc. (“Merger Sub”), and Corindus Vascular Robotics, Inc. (the
“Company”), dated as of August 7, 2019, pursuant to which, among other things,
Merger Sub with merge with and into the Company, with the Company surviving as a
wholly owned subsidiary of the Parent (the “Merger”). Capitalized terms used but
not defined in this letter (this “Letter”) shall have the meanings given to them
in the Merger Agreement.

 

As we have discussed, in consideration of your significant efforts with respect
to the Merger, the Company shall pay you a one-time, lump-sum transaction bonus
in the amount of $2,500,000, subject to your continued employment with the
Company through the Effective Time (the “Bonus”). The Bonus will be paid to you
promptly following the Effective Time through the Company’s payroll system (less
all applicable withholding).

 

This Letter constitutes the entire agreement with respect to the subject matter
hereof, and supersedes all other prior agreements and understandings, both
written and oral, among the parties hereto. This Letter may be not be modified
except by a written instrument signed by the parties hereto (and, prior to the
Closing, by Parent). Notwithstanding the foregoing, this Letter shall
automatically terminate and be void ab initio if the Merger Agreement is
terminated in accordance with its terms, and none of the Company, Parent, you,
or any other person or entity shall have any liability hereunder (including,
without limitation, with respect to the Bonus) if the Closing does not occur for
any reason.

 

 

 

* * * * *



 

[Signature Pages Follow]

 

 

 

 

To accept the terms and conditions of this Letter, please execute where
indicated below.

 

 

Very truly yours,

 

CORINDUS VASCULAR ROBOTICS, INC.

 

 

By: /s/ David W. Long   Name: David W. Long   Title: Chief Financial Officer  







 

 

 

 

 

 

 

[Signature Page to Toland Transaction Bonus Letter]



 

 

 

ACKNOWLEDGED AND AGREED:

 

 

/s/ Mark Toland   Mark Toland  





 

 

 

 

 

 

 

 

[Signature Page to Toland Transaction Bonus Letter]



 



 

 